Opinion issued December 13, 2018




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00585-CV
                            ———————————
                      DWIGHT PATTERSON, Appellant
                                        V.
   PINE VILLAGE NORTH HOMEOWNERS ASSOCIATION, Appellee



                    On Appeal from the 215th District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-79007


                          MEMORANDUM OPINION

      Appellant, Dwight Patterson, has filed a notice of appeal of the trial court’s

order dismissing the underlying trial court case for want of prosecution, signed on

July 10, 2017. We dismiss the appeal for want of jurisdiction.
      Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is extended

to ninety days after the date the judgment is signed if, within thirty days after the

judgment is signed, any party timely files a motion for new trial, motion to modify

the judgment, motion to reinstate, or, under certain circumstances, a request for

findings of fact and conclusions of law. See TEX. R. APP. P. 26.1(a); TEX. R. CIV. P.

296, 329b(a), (g). The time to file a notice of appeal also may be extended if, within

fifteen days after the deadline to file the notice of appeal, a party properly files a

motion for extension. See TEX. R. APP. P. 10.5(b), 26.3. A motion for extension of

time is necessarily implied when an appellant, acting in good faith, files a notice of

appeal beyond the time allowed by rule 26.1, but within the fifteen-day extension

period provided by rule 26.3. See TEX. R. APP. P. 26.1, 26.3; Verburgt v. Dorner,

959 S.W.2d 615, 617 (Tex. 1997).

      Here, the trial court signed a final order dismissing the case on July 10, 2017.

The clerk’s record filed in this Court does not reflect that appellant filed a

post-judgment motion or a request for findings of fact and conclusions of law, which

would have extended the time to file a notice of appeal. Accordingly, appellant’s

notice of appeal was due by August 9, 2017, or by August 24, 2017, with a

fifteen-day extension. See TEX. R. APP. P. 4.1, 26.1(a), 26.3; Verburgt, 959 S.W.2d

at 617. Appellant untimely filed his notice of appeal on July 2, 2018. Without a

                                          2
timely filed notice of appeal, this Court lacks jurisdiction over the appeal. See TEX.

R. APP. P. 25.1.

      On October 2, 2018, the Clerk of this Court notified appellant that his appeal

was subject to dismissal for want of jurisdiction unless, by October 16, 2018, he filed

a written response showing how this Court has jurisdiction over this appeal. See TEX.

R. APP. P. 42.3(a). Appellant has not responded.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a), 43.2(f). We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Higley, Lloyd, and Caughey.




                                          3